Citation Nr: 1749997	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to February 3, 2010, an evaluation in excess of 50 percent from February 3, 2010, to February 16, 2010, and from April 1, 2010 to July 27, 2010, and an evaluation in excess of 70 percent from July 28, 2010, for posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis/heel spurs.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to February 2008, to include service in Southwest Asia.

These matters are on appeal from March 2011 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The RO assigned a temporary total disability rating for the period from February 17, 2010, to March 31, 2010.  As the 100 percent rating is the maximum available for that period, that period is not on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2017, the Veteran testified at a hearing before the undersigned Veterans' Law Judge at the RO.  A transcript of that hearing is associated with the record.  


REMAND

The Board finds additional development is warranted before the claims on appeal may be adjudicated.  

At the May 2017 hearing, the Veteran confirmed that she was in the vocational rehabilitation program.  The record also contains notification letters indicating the Veteran has been in receipt of Chapter 31 subsistence allowance for training in college courses as part of vocational rehabilitation through VA since approximately January 2015.  However, the Veteran's vocational rehabilitation file is not associated with the claims file.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as vocational rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

Additionally, the Board notes that the Veteran reported her primary mental health treatment was provided by a local Vet Center at an October 2010 examination and such treatment records are not of record.  On remand, the Veteran should be provided an opportunity to identify any relevant, outstanding treatment records, to include any additional medical records from the Madison Vet Center.  See M21-1 Part III, Subpart iii, 1.C.4.m (accessed October 12, 2017) (noting that Vet Center medical records are not retrievable through CAPRI because the Vet Center provides mental health services that are protected under HIPAA.). 

Accordingly, the case is REMANDED for the following actions:

1.	Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the record.

2.	Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for PTSD, to specifically include the Madison Vet Center.  After securing any necessary releases, the AOJ should request any relevant records and associate them with the claims file.  If any records are not available, the claims file should be annotated as such and the Veteran and her attorney so notified.

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and her attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




